Bullard J.,

delivered the opinion of the court.
This is an action to recover the value of labor done in ditching i;ound certain lots of the defendant, at his special instance and request. The defendant pleaded the general denial. The plaintiff recovered about half the sum demanded by him, and the defendant appealed.
The only contract proved, was that the plaintiff might do such ditching round the lots as might be ordered by the police jury of the parish of Jefferson, and he was instructed to apply to Mr. Charbonnet for instructions. After the ditching was done, the defendant told the plaintiff that if he would procure a certificate from Mr. Charbonnet, that the work was done in conformity to the orders of the police jury of Jefferson, he would pay it. No such police regulation is shown, nor does it appear that Charbonnet gave to the plaintiff any The plaintiff has, therefore, failed to show any P^vate contract which entitles him to recover. Nor is it shown that the work done has benefited the defendant. On , . . . . . . „ , . tlie contrary, it would appear froimthe testimony of the wit-Passes, that the ditches are not deep enough to drain the lots, an<^ aie ne^er reTM'ed by any police regulation nor of any utility to the owner. Some of the witnesses even tell us that R W01-dd cost more to drain the lots now, than if no ditches had been dug, as they are filled with water, ° J
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be reversed and annulled, and that there be judgment in favor of the defendant, as in the case of a non-suit, with costs in both courts.